
	
		II
		110th CONGRESS
		1st Session
		S. 1727
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2007
			Ms. Collins (for
			 herself, Mr. Warner,
			 Mr. Chambliss, Ms. Snowe, Mr.
			 Isakson, Mr. Lugar,
			 Mr. Cornyn, Mr.
			 Coleman, and Mr. Voinovich)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a credit against income tax for certain educator expenses, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Teacher Tax Credit Act of
			 2007.
		2.Credit for education
			 expenses of elementary and secondary school teachers
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1
			 (relating to refundable credits) is amended—
				(1)by redesignating
			 section 36 as section 37, and
				(2)by inserting
			 after section 35 the following new section:
					
						36.Credit for
				education expenses of elementary and secondary school teachers
							(a)Allowance of
				creditIn the case of an eligible teacher, there shall be allowed
				as a credit against the tax imposed by this subtitle for the taxable year, an
				amount equal to 50 percent of so much of the qualified elementary and secondary
				education expenses and qualified professional development expenses paid or
				incurred by such eligible teacher during the taxable year as does not exceed
				$300.
							(b)DefinitionsFor
				purposes of this section—
								(1)Eligible
				teacherThe term eligible teacher means an
				individual who is a kindergarten through grade 12 classroom teacher,
				instructor, counselor, aide, or principal in an elementary or secondary school
				on a full-time basis for an academic year ending during a taxable year.
								(2)Qualified
				elementary and secondary education expensesThe term
				qualified elementary and secondary education expenses means
				expenses for books, supplies (other than nonathletic supplies for courses of
				instruction in health or physical education), computer equipment (including
				related software and services) and other equipment, and supplementary materials
				used by an eligible teacher in the classroom.
								(3)Qualified
				professional development expenses
									(A)In
				generalThe term qualified professional development
				expenses means expenses for tuition, fees, books, supplies, equipment,
				and transportation required for the enrollment or attendance of an individual
				in a qualified course of instruction.
									(B)Qualified
				course of instructionThe term qualified course of
				instruction means a course of instruction which—
										(i)is—
											(I)directly related
				to the curriculum and academic subjects in which an eligible teacher provides
				instruction, or
											(II)designed to
				enhance the ability of an eligible teacher to understand and use State
				standards for the academic subjects in which such teacher provides
				instruction,
											(ii)may—
											(I)provide
				instruction in how to teach children with different learning styles,
				particularly children with disabilities and children with special learning
				needs (including children who are gifted and talented), or
											(II)provide
				instruction in how best to discipline children in the classroom and identify
				early and appropriate interventions to help children described in subclause (I)
				to learn,
											(iii)is tied to
				challenging State or local content standards and student performance
				standards.
										(iv)is tied to
				strategies and programs that demonstrate effectiveness in increasing student
				academic achievement and student performance, or substantially increasing the
				knowledge and teaching skills of an eligible teacher,
										(v)is of sufficient
				intensity and duration to have a positive and lasting impact on the performance
				of an eligible teacher in the classroom (which shall not include 1-day or
				short-term workshops and conferences), except that this clause shall not apply
				to an activity if such activity is 1 component described in a long-term
				comprehensive professional development plan established by an eligible teacher
				and the teacher's supervisor based upon an assessment of the needs of the
				teacher, the students of the teacher, and the local educational agency
				involved, and
										(vi)is part of a
				program of professional development which is approved and certified by the
				appropriate local educational agency as furthering the goals of the preceding
				clauses.
										(C)Local
				educational agencyThe term local educational agency
				has the meaning given such term by section 9101(26) of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 7801(26)), as in effect on the date
				of the enactment of this section.
									(4)Elementary or
				secondary schoolThe term elementary or secondary
				school means any school which provides elementary education or secondary
				education (through grade 12), as determined under State law.
								(c)Denial of
				double benefitNo deduction shall be allowed under this chapter
				for any expense for which a credit is allowed under this section.
							(d)Election To
				have credit not applyA taxpayer may elect to have this section
				not apply for any taxable
				year.
							.
				(b)Clerical
			 amendmentThe table of sections for subpart C of part IV of
			 subchapter A of chapter 1 is amended by striking the item relating to section
			 36 and inserting after the item relating to section 35 the following new
			 items:
				
					
						Sec. 36. Credit for education
				expenses of elementary and secondary school teachers.
						Sec. 37. Overpayments of
				tax.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
